FILED
                            NOT FOR PUBLICATION                             APR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



MICHAEL J. YANCEY,                               No. 08-15966

               Petitioner - Appellant,           D.C. No. 5:05-cv-01028-JF

  v.
                                                 MEMORANDUM *
JEANNE S. WOODFORD, Director of
the California Department of
Corrections; CHARLES HARRISON,
Warden of the California State Prison,
Los Angeles County,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeremy D. Fogel, District Judge, Presiding

                        Argued and Submitted April 13, 2011
                             San Francisco, California

Before:        KOZINSKI, Chief Judge, N.R. SMITH, Circuit Judge, and BLOCK,
               District Judge.**




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Frederic Block, Senior United States District Judge for
the Eastern District of New York, sitting by designation.
                                                                              Page 2

      The state court could reasonably conclude that the constitutional errors at

trial were harmless. Yancey therefore can’t make the more difficult showing of

prejudice required on collateral review. See Fry v. Pliler, 551 U.S. 112, 119–20

(2007). State courts do not have to follow the federal procedural rule on severance,

see Collins v. Runnels, 603 F.3d 1127, 1131–32 (9th Cir. 2010), and we don’t

review whether the trial court’s evidentiary rulings were proper under state law,

see Estelle v. McGuire, 502 U.S. 62, 67–68 (1991).


      AFFIRMED.